DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or before March 16, 2013, is being examined under the provisions of Pre-AIA .

General Remarks
This communication is considered fully responsive to Applicant’s application filed 09/22/2022.
Application filed 04/15/2022.
Applicant’s PgPUB: 2022/0247694
Claims:
Claims 19-49 are pending.
Claims 19, 36, 41 and 49 are independent.
Claims 36, 40, 41 and 43 are amended.
Claim 49 is new
Claims 1-18 are canceled.
IDS:
New IDS:
IDS filed 11/18/2022 has been considered.
IDS filed 11/03/2022 has been considered.
IDS filed 10/19/2022 has been considered.
IDS filed 10/10/2022 has been considered.
IDS filed 09/28/2022 has been considered.
IDS filed 09/22/2022 has been considered.
IDS filed 09/13/2022 has been considered.
IDS filed 09/08/2022 has been considered.
IDS filed 09/01/2022 has been considered.
IDS filed 08/24/2022 has been considered.
IDS filed 08/02/2022 has been considered.
IDS filed 07/20/2022 has been considered.
IDS filed 07/14/2022 has been considered.
IDS filed 07/08/2022 has been considered.
IDS filed 06/28/2022 has been considered.
IDS filed 06/22/2022 has been considered.
Previous IDS:
IDS filed 06/15/2022 has been considered.
IDS filed 05/20/2022 has been considered.
Continuity/Priority Data:
Non-Provisional Application No. 11/276,856 (Patent 7,698,430) claims priority to Provisional Application No. 60/662,240 filed 03/16/2005.
Non-Provisional Application No. 12/752,622 (Patent 8,370,495) is a Continuation of Non-Provisional Application No. 11/276,856 (Patent 7,698,430) filed 03/16/2006.
Non-Provisional Application No. 13/758,164 (Patent 9,112,813) is a Continuation of Non-Provisional Application No. 12/752,622 (Patent 8,370,495) filed 04/10/2010.
Non-Provisional Application No.14/827,927 (Patent 11,356,385) is a Continuation of Non-Provisional Application No.13/758,164 (Patent 9,112,813) filed 02/03/2013.
This Application is a Continuation of Non-Provisional Application No. 14/827,927 (Patent 11,356,385) filed 08/17/2015.
Application Note:
This action is part of the Track One program.	


Response to Arguments
Regarding claim 19:
Applicant's arguments filed 09/22/2022 have been fully considered but they are not persuasive.
Applicant argues that the teaches of the prior art, Hahn, does not cover the claimed limitations.  In particular, Applicant argues that Hahn does not teach dedicated access to resources by the user/organization.
Examiner respectively disagrees with Applicant’s assertions.  The claim language, as currently stated, does not warrant the narrow interpretation as argued by Applicant.  The claims simply state identifying resource requirements for a user, partitioning resources based on those requirements and enabling access to part of those resources and presenting those resources to the user.  There is no mention within the claims that these resources are for the sole use to the exclusion of others.  If this is the direction or interpretation desired by Applicant, a positive recitation of this concepts needs to made within the claims along with a citation(s) of support from the specification.  As such, the teachings of the cited prior art covers the language of the claim as it is currently stated.
Regarding claim 36 and 41:
Applicant’s arguments, see Applicant’s Response, filed 09/22/2022, with respect to the rejection(s) of claim(s) 19-48 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Patent No. 6,003,061 to Jones et al. (“Jones”) and U.S. Patent Application Publication No. 2006/0069621 A1 to Chang et al. (Chang).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 19, 23-25, 28-30, 33 and 34 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Application Publication No. 2003/0061262 A1 to Hahn et al. (“Hahn”).
As to claim 19, Hahn discloses:
a method of operating a compute environment comprising a plurality of resources so as to provide a plurality of logically independent clusters to respective ones of a plurality of users or organizations, the method comprising: 
identifying a plurality of resource requirements associated with respective ones of the plurality of users or organizations (Figs. 1-2, 110, ¶0032-¶0035 – Hahn teaches use of flexible resource pools to allocated to pools); 
causing partitioning of at least part of the plurality of resources based at least on the identified plurality of resource requirements, the partitioning enabling allocation of respective portions of the at least part of the plurality of resources to the respective plurality of users or organizations for use thereby as a logically independent cluster (Figs. 1-2, 110, ¶0010-¶0012 – Hahn teaches allocating different computer system resources where computer resources are put into one or more partitions. A first partition is associated with a first resource and a second partition is associated with a second resource. The system then allocates the first partition to a single resource pool, so that only processes associated with the single resource pool can access the first partition. At the same time, the system allocates the second partition to multiple resource pools so that processes associated with the multiple resource pools can share the second partition.), and 
presenting each of the plurality of users or organizations with respective access to only one or more aspects of the logically independent cluster allocated thereto (Figs. 1-2, 110, ¶0010-¶0012 – Hahn teaches allocating different computer system resources where computer resources are put into one or more partitions. A first partition is associated with a first resource and a second partition is associated with a second resource. The system then allocates the first partition to a single resource pool, so that only processes associated with the single resource pool can access the first partition. At the same time, the system allocates the second partition to multiple resource pools so that processes associated with the multiple resource pools can share the second partition.).

As to claim 23, Hahn discloses:
method of Claim 19, and
wherein: 
the identifying the plurality of resource requirements associated with each of the respective ones of the plurality of users or organizations comprises identifying at least one quality of service (QoS) or service level requirement associated with at least one of the plurality of users of organizations (¶0017, ¶0051 – Hahn teaches dynamically adjusting resource allocations as a response to changes in workload requirements), and 
the causing partitioning of at least part of the plurality of resources based at least on the identified plurality of resource requirements comprises causing partitioning so as to ensure the at least one QoS or service level requirement is at least met (¶0017, ¶0051 – Hahn teaches dynamically adjusting resource allocations as a response to changes in workload requirements).

As to claim 24, Hahn discloses:
method of Claim 19, and
wherein the presenting each of the plurality of users or organizations with respective access to only one or more aspects of the logically independent cluster allocated thereto, comprises presentation of only resources which the respective user or organization may utilize for processing of workload (Figs. 1-2, 110, ¶0010-¶0012 – Hahn teaches allocating different computer system resources where computer resources are put into one or more partitions. A first partition is associated with a first resource and a second partition is associated with a second resource. The system then allocates the first partition to a single resource pool, so that only processes associated with the single resource pool can access the first partition. At the same time, the system allocates the second partition to multiple resource pools so that processes associated with the multiple resource pools can share the second partition.).

As to claim 25, Hahn discloses:
method of Claim 19, and
wherein the presenting each of the plurality of users or organizations with respective access to only one or more aspects of the logically independent cluster allocated thereto, comprises presentation of only jobs or workload submitted by the respective user or organization (Figs. 1-2, 110, ¶0010-¶0012 – Hahn teaches allocating different computer system resources where computer resources are put into one or more partitions. A first partition is associated with a first resource and a second partition is associated with a second resource. The system then allocates the first partition to a single resource pool, so that only processes associated with the single resource pool can access the first partition. At the same time, the system allocates the second partition to multiple resource pools so that processes associated with the multiple resource pools can share the second partition.).

As to claim 28, Hahn discloses:
method of Claim 19, and
wherein the presenting each of the plurality of users or organizations with respective access to only one or more aspects of the logically independent cluster allocated thereto, comprises selectively excluding presentation of a plurality of aspects which do not relate to the logically independent cluster of the respective user or organization (Figs. 1-2, 110, ¶0010-¶0012 – Hahn teaches allocating different computer system resources where computer resources are put into one or more partitions. A first partition is associated with a first resource and a second partition is associated with a second resource. The system then allocates the first partition to a single resource pool, so that only processes associated with the single resource pool can access the first partition. At the same time, the system allocates the second partition to multiple resource pools so that processes associated with the multiple resource pools can share the second partition.).

As to claim 29, Hahn discloses:
method of Claim 19, and
wherein at least one of 
(i) the identifying a plurality of resource requirements associated with each of the respective ones of the plurality of users or organizations (Figs. 1-2, 110, ¶0010-¶0012 – Hahn teaches allocating different computer system resources where computer resources are put into one or more partitions. A first partition is associated with a first resource and a second partition is associated with a second resource. The system then allocates the first partition to a single resource pool, so that only processes associated with the single resource pool can access the first partition. At the same time, the system allocates the second partition to multiple resource pools so that processes associated with the multiple resource pools can share the second partition.), or 
(ii) causing partitioning of at least part of the plurality of resources based at least on the identified plurality of resource requirements, comprises implementing at least one respective partitioning policy for each of the respective ones of the plurality of users or organizations.

As to claim 30, Hahn discloses:
method of Claim 19, and
further comprising: 
monitoring one or more conditions (¶0017, ¶0051 – Hahn teaches dynamically adjusting resource allocations as a response to changes in workload requirements); and 
based at least on the monitoring, dynamically varying the allocation of at least one of the respective portions (¶0017, ¶0051 – Hahn teaches dynamically adjusting resource allocations as a response to changes in workload requirements).

As to claim 33, Hahn discloses:
method of Claim 30, and
wherein the one or more conditions comprise a then-current load on at least one of 
(i) the compute environment (¶0010 – Hahn provides a system that allocates computer system resources between concurrently executing workloads. The system operates by establishing a first resource pool that specifies requirements for different computer system resources), or 
(ii) the one or more logically independent clusters (¶0010 – Hahn provides a system that allocates computer system resources between concurrently executing workloads. The system operates by establishing a first resource pool that specifies requirements for different computer system resources).

As to claim 34, Hahn discloses:
method of Claim 30, and
wherein the one or more conditions comprises a temporal condition or state (¶0010 – Hahn teaches system allocates the different computer system resources to one or more resource pools, including the first resource pool, to create a resource allocation, wherein requirements of the first resource pool are satisfied, and wherein resources allocated to the first resource pool can change over time).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 20-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2003/0061262 A1 to Hahn et al. (“Hahn”) in view of U.S. Patent No. 6,58,938 B1 to Eilert et al. (“Eilert”).
As to claim 20, Hahn discloses:
method of Claim 19, 
Eilert discloses what Hahn does not expressly disclose.
Eilert discloses:
wherein: 
the compute environment comprises one or more commonly managed clusters, each of the one or more clusters comprising a plurality of compute nodes (col. 6 ll. 10-28 - Eilert teaches machines be managed by a common workload manager; col. 14 ll. 54-col. 15 ll. 12 – Eilert teaches work queues (i.e., backlog)); and 
each of the plurality of users or organizations are separately or independently managed (col. 6 ll. 10-28 - Eilert teaches machines be managed by a common workload manager; col. 14 ll. 54-col. 15 ll. 12 – Eilert teaches work queues (i.e., backlog)). 
Hahn and Eilert are analogous arts because they are from the same field of endeavor with respect to resource allocation and partitioning.
 	Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to incorporate common manager as discussed in Eilert with a method of operating a compute environment comprising a plurality of resources so as to provide a plurality of logically independent clusters to respective ones of a plurality of users or organizations as discussed in Hahn by adding the functionality of Eilert to the system/method of Hahn in order to balance workload within a logically partitioning system (Eilert, col. 2 ll. 8-20).

		As to claim 21, Hahn and Eilert discloses:
method of Claim 20, and
Hahn discloses:
further comprising: 
receiving data indicative of one or more changes to at least one of the identified plurality of resource requirements (¶0017, ¶0051 – Hahn teaches dynamically adjusting resource allocations as a response to changes in workload requirements); and 
based at least on the received data, dynamically varying the allocation of at least one of the respective portions to accommodate the one or more changes (¶0017, ¶0051 – Hahn teaches dynamically adjusting resource allocations as a response to changes in workload requirements)

As to claim 22, Hahn and Eilert discloses:
method of Claim 21, and
Hahn discloses:
wherein the one or more changes comprise changes to one or more quality of service or service level requirements (¶0017, ¶0051 – Hahn teaches dynamically adjusting resource allocations as a response to changes in workload requirements).


Claims 26, 31 and 32 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2003/0061262 A1 to Hahn et al. (“Hahn”) in view of U.S. Patent Application Publication No. 2005/0149940 A1 to Calinescu et al. (“Calinescu”).
As to claim 26, Hahn discloses:
method of Claim 19,
Hahn discloses what Calinescu does not expressly disclose.
Hahn discloses:
wherein the presenting each of the plurality of users or organizations with respective access to only one or more aspects of the logically independent cluster allocated thereto, comprises presentation of only one or more services or groups of services which the respective user or organization may utilize for processing of workload (¶0063 – Calinescu teaches allocating system resources to applications based upon resource policies and includes a policy engine for adjusting the allocation of resources amongst applications).
Hahn and Calinescu are analogous arts because they are from the same field of endeavor with respect to resource allocation.
 	Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to incorporate policy for resource allocations as discussed in Calinescu with a method of operating a compute environment comprising a plurality of resources so as to provide a plurality of logically independent clusters to respective ones of a plurality of users or organizations as discussed in Hahn by adding the functionality of Calinescu to the system/method of Hahn in order to distributes resources to applications based on the flexible application of business policies and service level requirements to dynamically changing conditions (Calinescu, ¶0020).

As to claim 31, Hahn discloses:
method of Claim 30, 
Hahn discloses what Calinescu does not expressly disclose.
Hahn discloses:
wherein the dynamically varying the allocation of at least one of the respective portions comprises dynamically varying in accordance with one or more virtual cluster-specific or user-specific policies (¶0063 – Calinescu teaches allocating system resources to applications based upon resource policies and includes a policy engine for adjusting the allocation of resources amongst applications).

As to claim 32, Hahn discloses:
method of Claim 30, 
Hahn discloses what Calinescu does not expressly disclose.
Hahn discloses:
wherein the dynamically varying the allocation of at least one of the respective portions comprises dynamically varying in accordance with one or more policies applicable to an entirety of the compute environment (¶0063 – Calinescu teaches allocating system resources to applications based upon resource policies and includes a policy engine for adjusting the allocation of resources amongst applications).

Claim 27 is rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2003/0061262 A1 to Hahn et al. (“Hahn”) in view of Printed Publication, “Dynamic Virtual Clusters in a Grid Site Manager” to Chase et al. (“Chase”).
As to claim 27, Hahn discloses:
method of Claim 19, 
Chase discloses what Hahn does not expressly disclose.
Chase discloses:
wherein the presenting each of the plurality of users or organizations with respective access to only one or more aspects of the logically independent cluster allocated thereto, comprises presentation of only one or more users or user credentials for the respective user or organization (p.3, 3-Dynamic Virtual Clusters in COD – Chase teaches the issuance of credentials authorizing access to an external service interface for the COD site).
Hahn and Chase are analogous arts because they are from the same field of endeavor with respect to resource allocation.
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to incorporate resource virtual clusters as discussed in Chase with a method of operating a compute environment comprising a plurality of resources so as to provide a plurality of logically independent clusters to respective ones of a plurality of users or organizations as discussed in Hahn by adding the functionality of Chase to the system/method of Hahn in order to integrate clusters into computational grids for mixed-use clusters that serve multiple user groups with different needs (Chase, Introduction).

Claims 35 is rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2003/0061262 A1 to Hahn et al. (“Hahn”) in view of U.S. Patent No. 6,353,844 B1 to Bitar et al. (“Bitar”).
As to claim 35, Hahn discloses:
method of Claim 34, 
Bitar discloses what Hahn does not expressly disclose.
Bitar discloses:
wherein the temporal condition or state comprises one of 
(i) a guaranteed or required response time for processing of workload (col. 2 ll. 16-29 – Biitar teaches a general purpose multiprocessor system includes resources and runs interactive and batch jobs and resources are allocated to each batch job. Completion times are calculated and guaranteed for each batch job based on the resources allocated to each batch job), or 
(ii) a particular calendared event. 
Hahn and Bitar are analogous arts because they are from the same field of endeavor with respect to resource allocation.
 	Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to incorporate guaranteed times as discussed in Bitar with a method of operating a compute environment comprising a plurality of resources so as to provide a plurality of logically independent clusters to respective ones of a plurality of users or organizations as discussed in Hahn by adding the functionality of Bitar to the system/method of Hahn in order to guarantee completion times for batch jobs (Bitar, col. 2 ll. 4-14).

Claims 36 and 37 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2003/0061262 A1 to Hahn et al. (“Hahn”) in view of U.S. Patent Application Publication No. 2006/0069621 A1 to Chang et al. (“Chang”).
As to claim 36, Hahn discloses:
a method of providing virtual compute clusters to respective ones of a plurality of users using one or more commonly managed compute environments, the method comprising: 
identifying a plurality of resource requirements associated with respective ones of the plurality of users (Figs. 1-2, 110, ¶0032-¶0035 – Hahn teaches use of flexible resource pools to allocated to pools); and 
causing partitioning of resources of the one or more commonly managed compute environments based at least on the identified plurality of resource requirements, the partitioning enabling allocation of respective portions of the resources to the respective plurality of users for concurrent use thereby as respective virtual compute clusters (Figs. 1-2, 110, ¶0010-¶0012 – Hahn teaches allocating different computer system resources where computer resources are put into one or more partitions. A first partition is associated with a first resource and a second partition is associated with a second resource. The system then allocates the first partition to a single resource pool, so that only processes associated with the single resource pool can access the first partition. At the same time, the system allocates the second partition to multiple resource pools so that processes associated with the multiple resource pools can share the second partition.); and 
Chang discloses what Hahn does not expressly disclose.
Chang discloses:
wherein the partitioning is performed so as to (i) cause sharing of at least some of the resources by two or more of the plurality of users, and (ii) provide at least some of the plurality of users with guaranteed availability of resources allocated to their respective virtual compute clusters for at least a period of time (¶0015 – Chang teaches By agreement on value, consumers sign a contract with resource providers to consume a predetermined amount of guaranteed resources allocated for an agreed price for set amount of time.)
Hahn and Chang are analogous arts because they are from the same field of endeavor with respect to resource allocation.
 	Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to incorporate guaranteed resources as discussed in Chang with a method of operating a compute environment comprising a plurality of resources so as to provide a plurality of logically independent clusters to respective ones of a plurality of users or organizations as discussed in Hahn by adding the functionality of Chang to the system/method of Hahn in order to guarantee resources  to users over a period of time (Chang, ¶0015).

As to claim 37, Hahn and Chang discloses:
method of Claim 36, and
Hahn discloses:
wherein the sharing of at least some of the resources by two or more of the plurality of users comprises sharing which is dynamically modified as a function of at least one of a) time, or b) load on at least one of the virtual compute clusters (¶0010 – Hahn teaches system allocates the different computer system resources to one or more resource pools, including the first resource pool, to create a resource allocation, wherein requirements of the first resource pool are satisfied, and wherein resources allocated to the first resource pool can change over time).

Claims 38 and 39 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2003/0061262 A1 to Hahn et al. (“Hahn”) in view of U.S. Patent Application Publication No. 2006/0069621 A1 to Chang et al. (“Chang”) in further view of U.S. Patent Application Publication No. 2004/0267897 A1 to Hill et al. (“Hill”)
As to claim 38, Hahn and Chang discloses:
method of Claim 36,
Hill discloses what Hahn and Chang do not expressly disclose.
Hill discloses:
further comprising providing load-balancing between at least two of the virtual compute clusters, the providing load-balancing between at least two of the virtual compute clusters comprises providing the load-balancing between at least two of the at least some of the plurality of users having guaranteed resource availability (¶0074, ¶0080, ¶0085, ¶0087, ¶0143– Hill teaches guaranteeing certain level of resources along with implementation of load balancing).
Hahn, Chang and Hill are analogous arts because they are from the same field of endeavor with respect to resource allocation.
 	Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to incorporate guaranteed resources as discussed in Chang with a method of operating a compute environment comprising a plurality of resources so as to provide a plurality of logically independent clusters to respective ones of a plurality of users or organizations as discussed in Hahn by adding the functionality of Chang to the system/method of Hahn in order to enable resource allocation with policies that may change over time while providing guaranteed service levels to ensure against system downtime (Hill, ¶0020).

As to claim 39, Hahn and Chang discloses:
method of Claim 36,
Hill discloses what Hahn and Chang do not expressly disclose.
Hill discloses:
wherein the guaranteed resource availability is sufficient to at least meet the plurality of resource requirements associated with the at least some of the plurality of users (¶0074, ¶0080, ¶0085, ¶0087 , ¶0143– Hill teaches guaranteeing certain level of resources along with implementation of load balancing).  The suggestion/motivation and obviousness rejection is the same as in claim 38.

Claims 40 is rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2003/0061262 A1 to Hahn et al. (“Hahn”) in view of U.S. Patent Application Publication No. 2006/0069621 A1 to Chang et al. (“Chang”) in further view of U.S. Patent Application Publication No. 2003/0028642 A1 to Agarwal et al. (“Agarwal”).
As to claim 40, Hahn and Chang discloses:
method of Claim 36, and
Chang discloses:
the one or more commonly managed compute environment comprise two or more commonly managed compute environments (¶0002 of Chang);
Agarwal discloses what Hahn and Chang does not expressly disclose.
Agarwal discloses:
wherein:
the partitioning is further performed so as to at least reduce over-specification of resources of the two or more commonly managed compute environments for workload, relative to a non-virtual clustered environment (Fig. 1, Resource Manager, ¶0166, ¶0211, ¶0239 – Aggarwal teaches reducing the allocation of resources): and 
the at least reduction of the over-specification of resources increases an efficiency of resource utilization within the two or more commonly managed compute environments (Fig. 1, Resource Manager, ¶0166, ¶0211, ¶0239 – Agarwal teaches reducing the allocation of resources.  Examiner Notes that by reducing resource allocation, efficiency would be increased since available resources increases.).
Hahn, Chang and Agarwal are analogous arts because they are from the same field of endeavor with respect to resource allocation.
 	Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to incorporate resource allocation adjustments as discussed in Agarwal with guaranteed resources as discussed in Chang with a method of operating a compute environment comprising a plurality of resources so as to provide a plurality of logically independent clusters to respective ones of a plurality of users or organizations as discussed in Hahn by adding the functionality of Agarwal to the system/method of Hahn and Chang in order to change needed resources to account for changing conditions (Agarwal, ¶0015).

Claims 41-43 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2003/0061262 A1 to Hahn et al. (“Hahn”) in view of Printed Publication, “Dynamic Virtual Clusters in a Grid Site Manager” to Chase et al. (“Chase”) in further view of U.S. Patent No. 6,003,061 to Jones et al. (“Jones”).
As to claim 41, Hahn discloses:
a commonly managed compute environment configured for provision of a plurality of virtual private clusters, comprising: 
a plurality of resources, at least some of the resources which may be shared by two or more users of the commonly managed compute environment (Figs. 1-2, 110, ¶0032-¶0035 – Hahn teaches use of flexible resource pools to allocated to pools): and 
at least one computerized management process in data communication with the plurality of resources and comprising computerized logic configured to (Figs. 1-2, 110, ¶0032-¶0035 – Hahn teaches use of flexible resource pools to allocated to pools), when executed: 
access data identifying two or more requirements for resources associated with respective ones of the two or more users (¶0016 – Hahn teaches establishing min and max requirements for a resource; Abstract – Hahn teaches he system operates by establishing a first resource pool that specifies requirements for different computer system resources);
cause partitioning of the plurality of resources based at least on the identified two or more requirements for resources, the partitioning comprising allocation of two or more respective portions of the plurality of resources to the respective two or more users for concurrent use thereby as respective virtual compute clusters (Figs. 1-2, 110, ¶0010-¶0012 – Hahn teaches allocating different computer system resources where computer resources are put into one or more partitions. A first partition is associated with a first resource and a second partition is associated with a second resource. The system then allocates the first partition to a single resource pool, so that only processes associated with the single resource pool can access the first partition. At the same time, the system allocates the second partition to multiple resource pools so that processes associated with the multiple resource pools can share the second partition.); and 
Chase discloses what Hahn does not expressly disclose.
Chase discloses:
thereafter, based at least on second data received by the computerized management process, the second data regarding one or more monitored parameters (p. 2, 2-Overview, Dynamic policy-based resource provision – Chase teaches load monitoring (i.e., monitored parameters)), cause dynamic modification of the partitioning to generate two or more new respective portions of the plurality of resources for allocation to the respective two or more users (p. 3, 3-Dynamic Virtual Clusters – Chase teaches creation of vclusters (i.e., partitions of resources) , at least one of the two or more new respective portions comprising at least some different ones of the plurality of resources (p. 6, 3.3-Resource Negotiation – Chase teaches that each VCM (virtual cluster manager) periodically invokes its resize module to evaluate its load. The resize module examines its internal vcluster status measures, executes its policy, and outputs one or more XML commands to the VCM server. The VCM may voluntarily relinquish nodes under light load, or request additional nodes as its load increases).  
The suggestion/motivation and obviousness rejection is the same as in claim 27
Jones discloses what Hahn and Chase do not expressly disclose
Jones discloses:
at least one of the two or more requirements for resources associated with respective one of the two or more users comprises a quality of service (QoS) requirement or a service level requirement, which specify a time period in which the at least part of the plurality of resources are available (Abstract - Jones teaches utilizing representations of resource usage policy, present commitments of shares of the resource, and present commitments of specified amounts of the resource over specified period of time (see also, claim 2 of Jones)).
Hahn, Chase and Jones are analogous arts because they are from the same field of endeavor with respect to resource allocation.
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to incorporate time specifications for resources as discussed in Jones with resource virtual clusters as discussed in Chase with a method of operating a compute environment comprising a plurality of resources so as to provide a plurality of logically independent clusters to respective ones of a plurality of users or organizations as discussed in Hahn by adding the functionality of Jones to the system/method of Hahn and Chase in order to provide resource management for arbitrating resource requests and usage (Jones, col. 4 ll. 51-56).

As to claim 42, Hahn, Chase and Jones discloses:
commonly managed compute environment of Claim 41, and
Hahn discloses:
wherein the computerized logic is further configured to, when executed: 
receive policy data relating to respective one or more resource usage policies associated with respective ones of the two or more users (Figs. 1-2, 110, ¶0010-¶0012 – Hahn teaches allocating different computer system resources where computer resources are put into one or more partitions. A first partition is associated with a first resource and a second partition is associated with a second resource. The system then allocates the first partition to a single resource pool, so that only processes associated with the single resource pool can access the first partition. At the same time, the system allocates the second partition to multiple resource pools so that processes associated with the multiple resource pools can share the second partition.); and 
utilize at least a portion of the received policy data in performance of at least one of 
(i) the partitioning of the plurality of resources (Figs. 1-2, 110, ¶0010-¶0012 – Hahn teaches allocating different computer system resources where computer resources are put into one or more partitions. A first partition is associated with a first resource and a second partition is associated with a second resource. The system then allocates the first partition to a single resource pool, so that only processes associated with the single resource pool can access the first partition. At the same time, the system allocates the second partition to multiple resource pools so that processes associated with the multiple resource pools can share the second partition.), or 
(ii) the dynamic modification of the partitioning.

As to claim 43, Hahn, Chase and Jones discloses:
commonly managed compute environment of Claim 41, and
Hahn discloses:
wherein: 
at least one of 
(i) the partitioning of the plurality of resources, or 
(ii) the dynamic modification of the partitioning, is configured to obey or meet the at least one QoS or service level requirement (¶0017, ¶0051 – Hahn teaches dynamically adjusting resource allocations as a response to changes in workload requirements).

Claims 44 is rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2003/0061262 A1 to Hahn et al. (“Hahn”) in view of Printed Publication, “Dynamic Virtual Clusters in a Grid Site Manager” to Chase et al. (“Chase”) in further view of U.S. Patent No. 6,003,061 to Jones et al. (“Jones”) in further view of U.S. Patent Application Publication No. 2005/0259683 A1 to Bishop et al. (“Bishop”).
As to claim 44, Hahn, Chase and Jones discloses:
commonly managed compute environment of Claim 41, 
Bishop discloses what Hahn, Chase and Jones does not expressly disclose.
Bishop discloses:
wherein the one or more monitored parameters comprise at least one of: 
(i) then-current load on at least a portion of the commonly managed compute environment, or 
(ii) a predicted future load on at least a portion of the commonly managed compute environment (¶0028, ¶0073 – Bishop teaches effectively planning and managing capacity resources based on future customer capacity requirements, a capacity planner must examine existing resource and workload obligations, as well as available resources and usage data).
Hahn, Chase, Jones and Bishop are analogous arts because they are from the same field of endeavor with respect to resource allocation.
 	Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to incorporate resource allocation adjustments as discussed in Bishop with time specifications for resources as discussed in Jones with resource virtual clusters as discussed in Chase with a method of operating a compute environment comprising a plurality of resources so as to provide a plurality of logically independent clusters to respective ones of a plurality of users or organizations as discussed in Hahn by adding the functionality of Bishop to the system/method of Hahn, Chase and Jones in order to allocate available resources, anticipate the need for additional resources, and respond to a customer's demand for additional resources (Bishop, ¶0005).

Claims 45 is rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2003/0061262 A1 to Hahn et al. (“Hahn”) in view of Printed Publication, “Dynamic Virtual Clusters in a Grid Site Manager” to Chase et al. (“Chase”) in further view of U.S. Patent No. 6,003,061 to Jones et al. (“Jones”) in further view of U.S. Patent No. 6,58,938 B1 to Eilert et al. (“Eilert”).
As to claim 45, Hahn, Chase and Jones discloses:
commonly managed compute environment of Claim 41, 
Eilert discloses what Hahn, Chase and Jones do not expressly disclosed.
Eilert discloses:
wherein the one or more monitored parameters comprises a backlog of workload associated with one or more users of the commonly managed compute environment (col. 6 ll. 10-18 - Eilert teaches machines be managed by a common workload manager; col. 14 ll. 54-col. 15 ll. 12 – Eilert teaches work queues (i.e., backlog)).
Hahn, Chase, Jones and Eilert are analogous arts because they are from the same field of endeavor with respect to resource allocation.
 	Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to incorporate a common manager as discussed in Eilert time specifications for resources as discussed in Jones with resource virtual clusters as discussed in Chase with a method of operating a compute environment comprising a plurality of resources so as to provide a plurality of logically independent clusters to respective ones of a plurality of users or organizations as discussed in Hahn by adding the functionality of Eilert to the system/method of Hahn, Chase and Jones in order to balance workload within a logically partitioning system (Eilert, col. 2 ll. 8-20).

Claims 46-48 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2003/0061262 A1 to Hahn et al. (“Hahn”) in view of Printed Publication, “Dynamic Virtual Clusters in a Grid Site Manager” to Chase et al. (“Chase”) in further view of U.S. Patent No. 6,003,061 to Jones et al. (“Jones”) in further view of U.S. Patent No. 5,774,668 B2 to Choquier et al. (“Choquier”).
As to claim 46, Hahn, Chase and Jones discloses:
commonly managed compute environment of Claim 41, 
Choquier discloses what Hahn, Chase and Jones do not expressly discloses.
Choquier discloses:
wherein: 
the plurality of resources comprises a plurality of compute nodes or hosts; and the allocation of two or more respective portions of the plurality of resources to the respective two or more users for concurrent use thereby as respective virtual compute clusters comprises aggregation of at least two of the compute nodes or hosts that are in data communication with one another over an existing network connection into at least one of the virtual compute clusters (Figs. 5A-5B, col. 12 ll. 15-54 – Choquier teaches concurrent use of services by a clients and use of an API). 
Hahn, Chase, Jones and Choquier are analogous arts because they are from the same field of endeavor with respect to service and resource usage and allocation.
 	Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to incorporate resource concurrent usage as discussed in Choquier with time specifications for resources as discussed in Jones with resource virtual clusters as discussed in Chase with a method of operating a compute environment comprising a plurality of resources so as to provide a plurality of logically independent clusters to respective ones of a plurality of users or organizations as discussed in Hahn by adding the functionality of Choquier to the system/method of Hahn, Chase and Jones in order to dynamically balance the processing load amongst servers and dynamically allocate processing resources to services (Choquier, col. 1 ll. 41-63).

As to claim 47, Hahn, Chase, Jones and Choquier discloses:
commonly managed compute environment of Claim 46, and
Hahn disclose:
wherein: 
the plurality of resources further comprises at least one of: 
a) one or more network resources (Figs. 1-2, 110, ¶0032-¶0035 – Hahn teaches use of flexible resource pools to allocated to pools), or 
and Choquier disclose:
b) one or more data storage management resources; and 
the allocation of two or more respective portions of the plurality of resources to the respective two or more users for concurrent use thereby as respective virtual compute clusters comprises aggregation of the at least one of a) or b) together with the at least one of the virtual compute clusters (Figs. 5A-5B, col. 12 ll. 15-54 – Choquier teaches concurrent use of services by a clients and use of an API).  The suggestion/motivation and obviousness rejection is the same as in claim 46.

As to claim 48, Hahn, Chase and Jones discloses:
commonly managed compute environment of Claim 41, 
Choquier discloses what Hahn, Chase and Jones do not expressly discloses.
Choquier discloses:
wherein the allocation of two or more respective portions of the plurality of resources to the respective two or more users for concurrent use thereby as respective virtual compute clusters comprises aggregation of a plurality of resources associated with respective ones of services, the aggregation performed via respective ones of a plurality of APIs (application programming interfaces) (Figs. 5A-5B, col. 12 ll. 15-54 – Choquier teaches concurrent use of services by a clients and use of an API).  The suggestion/motivation and obviousness rejection is the same as in claim 46.

Claims 49 is rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2003/0061262 A1 to Hahn et al. (“Hahn”) in view of U.S. Patent Application Publication No. 2005/0283782 A1 to Lu et al. (“Lu”).
As to claim 49, Hahn discloses:
a method of operating a compute environment comprising a plurality of resources so as to provide a plurality of logically independent clusters to respective ones of a plurality of users or organizations, the method comprising: 
identifying a plurality of resource requirements associated with respective ones of the plurality of users or organizations (Figs. 1-2, 110, ¶0032-¶0035 – Hahn teaches use of flexible resource pools to allocated to pools); 
causing partitioning of at least part of the plurality of resources based at least on the identified plurality of resource requirements, the partitioning enabling allocation of respective portions of the at least part of the plurality of resources to the respective plurality of users or organizations for use thereby as a logically independent cluster (Figs. 1-2, 110, ¶0010-¶0012 – Hahn teaches allocating different computer system resources where computer resources are put into one or more partitions. A first partition is associated with a first resource and a second partition is associated with a second resource. The system then allocates the first partition to a single resource pool, so that only processes associated with the single resource pool can access the first partition. At the same time, the system allocates the second partition to multiple resource pools so that processes associated with the multiple resource pools can share the second partition.), and 
presenting each of the plurality of users or organizations with respective access to only one or more aspects of the logically independent cluster allocated thereto (Figs. 1-2, 110, ¶0010-¶0012 – Hahn teaches allocating different computer system resources where computer resources are put into one or more partitions. A first partition is associated with a first resource and a second partition is associated with a second resource. The system then allocates the first partition to a single resource pool, so that only processes associated with the single resource pool can access the first partition. At the same time, the system allocates the second partition to multiple resource pools so that processes associated with the multiple resource pools can share the second partition.), 
Lu discloses what Hahn does not expressly disclose.
Lu discloses:
wherein the access comprises at least control of particular resources associated with the logically independent cluster (¶0025, ¶0043 – Lu teaches guaranteeing resources via resource reservations that our host specific.  Lu shows that hosts (Fig. 4, 52) are within different clusters (Fig. 4, 12) and therefore would be for a respective cluster.).
Hahn and Lu are analogous arts because they are from the same field of endeavor with respect to service and resource usage and allocation.
 	Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to incorporate resource guarantees as discussed in Lu with a method of operating a compute environment comprising a plurality of resources so as to provide a plurality of logically independent clusters to respective ones of a plurality of users or organizations as discussed in Hahn by adding the functionality of Lu to the system/method of Hahn in order to reserve host-specific resources (Lu, ¶0043). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PGPUB 2007/0061441 to Landis - A virtualization infrastructure that allows multiple guest partitions to run within a host hardware partition. The host system is divided into distinct logical or virtual partitions and special infrastructure partitions are implemented to control resource management.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR A ELFERVIG whose telephone number is (571)270-5687. The examiner can normally be reached Monday (10:00 AM CST) - Friday (4:00 PM CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAYLOR A ELFERVIG/Primary Examiner, Art Unit 2445